DETAILED ACTION
Notice of Pre-AIA  or AIA  Status:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/13/2022 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



[AltContent: textbox (Second Area)][AltContent: textbox (Third Area)]
[AltContent: arrow][AltContent: arrow][AltContent: textbox (U-Turn End)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Bypass Through Holes)]
[AltContent: arrow][AltContent: arrow][AltContent: textbox (First Area)]
[AltContent: textbox (Intersection of Recess and Flow Passage)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    277
    827
    media_image1.png
    Greyscale

[AltContent: textbox (First Area)][AltContent: textbox (Flow Passage)]


Lowenstein Figure 9C

Claims 1-4, 6, 8-10, 12-13 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lowenstein et al. (USP 6568466) hereinafter referred to as Lowenstein.
Regarding Claim 1, Lowenstein discloses a heat exchanger plate (134, shown in figure 9C, a bottom member and plate (16)) comprising: 
a plate (134, shown in figure 9C, a bottom member and plate (16)) including a passage forming surface (shown in figure 9C, being the annotated surface associated with the “Flow Passage”); 
a flow passage formed on the passage forming surface (shown in annotated figure 9C), wherein the flow passage occupies a first area of the passage forming surface (shown in annotated figure 9C), wherein the flow passage has a U-turn end (shown in annotated figure 9C, wherein the U-turn end includes the annotated “Bypass Through Holes” extending between the triangular end walls (46)); 
a recess (64) formed on the passage forming surface (shown in figure 5C), wherein 
the recess occupies a second area of the passage forming surface (shown in figure 5C), wherein 
the second area is different from and disposed outside of the first area on the passage forming surface (shown in figure 5C), wherein a first portion of a perimeter of the flow passage coincides with a first portion of a perimeter of the recess along the U-turn end of the flow passage (shown in annotated figure 9C), and wherein the recess is configured to collect air from the flow passage (see intended use analysis below), and 
a degas aperture (62, “Bypass Through Holes”, as shown in annotated figure 9C) formed on the passage forming surface (shown in annotated figure 9C, see also figure 5A for reference) and configured to convey the air collected from a flow path of a heat exchanger (shown in figures 4-5, wherein the bypass through holes (62) convey the air when the passages are plugged, see also col. 9 ll. 55-59).
A recitation with respect to the manner in which a claimed apparatus is intended to be employed, regarding “the recess configured to collect air from the portion of the flow passage” and “configured to convey the air collected from a flow path of a heat exchanger”, does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. The claim is drawn to a heat exchanger plate, wherein the structure of a degas aperture relative to the single plate is an aperture and not the intended use of such an aperture. Please see Section 2114 of the MPEP entitled Functional Language.
Regarding Claim 2, Lowenstein further teaches the recess includes an opening formed therein (the recess (64) contains an opening on either lateral end for delivering the working fluid).
Regarding Claim 3, Lowenstein further discloses an inlet aperture (aperture connected to inlet conduit (34)) configured to receive a coolant and an outlet aperture (aperture connected to outlet conduit (36)) configured to convey the coolant, the portion of the flow passage extending between the inlet aperture and the outlet aperture and forming a serpentine flow path (shown in figure 4, wherein the aforementioned portion forms the serpentine flow path by joining the separate branches of the fluid flow).
Regarding Claim 4, Lowenstein further discloses the degas aperture (62) and the recess (64) are disposed intermediate the inlet aperture and the outlet aperture (“It will be understood that the bottom end-piece member 28 may be configured to include the inlet throughholes 58 and/or the outlet throughholes 60 where it is desirable to have the inlet fittings 22 and/or outlet fittings 24, respectively, located at the bottom fluid manifold 14”, wherein Lowenstein teaches that the inlet/outlet may be placed at the top member and the corresponding inlet/outlet may be placed at the bottom member, rendering the degas aperture (62) and the recess (64) intermediate the inlet and outlet).
Regarding Claim 8, Lowenstein further discloses the recess (64) has a depth greater than a depth of the portion of the flow passage (shown in figure 5C, wherein the recess has a depth greater than the top most plane of the plate).
Regarding Claim 9, Lowenstein further discloses the passage forming surface includes a change in depth where the first portion of the perimeter of the flow passage coincides with the first portion of the perimeter of the recess (shown in figure 5C).
Regarding Claim 10, Lowenstein further discloses the recess extends longitudinally away from the first portion of the perimeter of the flow passage (shown in figure 5C, wherein the longitudinal direction of the recess extends away from the u turn end).
Regarding Claim 12, Lowenstein further discloses the recess extends longitudinally away from a center of the U-turn end (shown in figure 5C, wherein the longitudinal direction of the recess extends away from the u turn end).
Regarding Claim 13, Lowenstein further discloses the passage forming surface further includes a planar portion occupying a third area of the passage forming surface (shown in annotated figure 9C), wherein the third area is different from each of the first area and the second area (shown in annotated figure 9C), wherein the flow passage is recessed relative to the planar portion (shown in annotated figure 9C) and the recess is recessed relative to the planar portion (shown in annotated figure 9C, wherein the annotated recess is formed at a lower level than the annotated “Third Area”).
Regarding Claim 14, Lowenstein further discloses a second portion of the perimeter of the portion of the flow passage (shown in annotated figure 5A) is present at a boundary along which the planar portion meets the portion of the flow passage (shown in annotated figure 5A, wherein the flow passage meets the planar portion) and a second portion of the perimeter of the recess (shown in annotated figure 5A) is present at a boundary along which the planar portion meets the recess (shown in annotated figure 5A).
Regarding Claim 15, Lowenstein further discloses the second portion of the perimeter of the portion of the flow passage (shown in annotated figure 9C) meets the second portion of the perimeter of the recess along the U- turn end (shown in annotated figure 9C).
Regarding Claim 16, Lowenstein further discloses the second portion of the perimeter of the portion of the flow passage (shown in annotated figure 9C) is arranged transverse to the second portion of the perimeter of the recess where the second portion of the perimeter of the portion of the flow passage meets the second portion of the perimeter of the recess (shown in annotated figure 9C, wherein the length of the annotated “Second Portion of the Portion of Flow Passage” is transverse to the width of the annotated “Second Portion of the Perimeter of the Recess”).
Regarding Claim 17, Lowenstein further discloses the portion of the flow passage is recessed at a depth relative to the planar portion that is different than a depth the recess is recessed relative to the planar portion (shown in annotated figure 9C).
Regarding Claim 18, Lowenstein further discloses the U-turn end connects a first pass of the flow passage to a second pass of the flow passage (shown in figure 9C), wherein the first portion of the perimeter of the flow passage is arranged perpendicular to a direction of extension of each of the first pass and the second pass (shown in figure 9C, wherein the portion is parallel to the recess as shown in figure 5C that is perpendicular to the longitudinal extension of the first and second pass).


Allowable Subject Matter
Claims 5-6, 11 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed 05/13/2022 have been fully considered and are partially persuasive. The Examiner relies on the second interpretation discussed by the Applicant with regards to Lowenstein, which leaves several claims objected to based upon the arguments of Applicant.
 Applicant states, “the bypass channel 64 is described at col. 9, lines 52-63 of Lowenstein as fluidly coupling the adjacent turning cavities 40 while accepting about 3% of the flow of the corresponding heat transfer fluid. The bypass channel 64 is accordingly a portion of  the flow passage itself as it forms a U-turn end for the heat transfer fluid to pass through, and cannot be distinguished as forming a separate area on the plate.” The Examiner respectfully disagrees. The first area and the second area are not defined in the claim as encompassing all of the heat transfer fluid flow paths but merely flow path areas that are different. The above interpretation correlates with the aforementioned interpretation.

	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL ALVARE whose telephone number is (571)272-8611. The examiner can normally be reached Monday-Friday 0930-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL ALVARE/Primary Examiner, Art Unit 3763